United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1560
                                   ___________

Neldon Neal,                          *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Jeremiah Nixon; Brenda Umstattd;      * Western District of Missouri.
Paul Harper,                          *
                                      *      [UNPUBLISHED]
             Appellees.               *
                                 ___________

                             Submitted: January 22, 2010
                                Filed: February 2, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Missouri inmate Neldon Neal appeals the district court’s1 denial of his Fed. R.
Civ. P. 60(b) motion for relief from judgment in his 42 U.S.C. § 1983 action.
Notwithstanding Neal’s argument that he failed to litigate his case because he did not
receive court documents during a nine-month stay in federal custody, we find no
abuse of discretion in the court’s denial of his Rule 60(b) motion because nothing in
the record shows that Neal notified the court of his custody change or otherwise


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
attempted to follow through with his case before he was returned to state custody. See
Murphy v. Mo. Dep’t of Corr., 506 F.3d 1111, 1117 (8th Cir. 2007) (Rule 60(b)(6)
relief is available only where exceptional circumstances have denied moving party full
and fair opportunity to litigate claim and prevented moving party from receiving
adequate redress); In re Guidant Corp. Implantable Defibrillators Prod. Liab. Litig.,
496 F.3d 863, 866 (8th Cir. 2007) (setting forth relevant factors for finding excusable
neglect under Rule 60(b)); see also Broadway v. Norris, 193 F.3d 987, 988-89 (8th
Cir. 1999) (applying abuse-of-discretion review standard and noting that appeal of
Rule 60(b) motion does not bring up for review underlying judgment or order).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                      _____________________________




                                         -2-